Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 15, 2020

The Court of Appeals hereby passes the following order:

A21A0701. JAMES W. HOOD v. THE STATE.

      In 2011, James Hood entered negotiated guilty pleas to one count each of child
molestation and statutory rape. After this Court vacated Hood’s sentence for the child
molestation conviction, see Hood v. State, 343 Ga. App. 230, 234 (1) (807 SE2d 10)
(2017), he withdrew his guilty plea to that charge, see Hood v. State, 351 Ga. App.
665, 665-666 (832 SE2d 652) (2019), and the trial court granted the State’s motion
for an order of nolle prosequi as to that charge in September 2019.
      In June 2020, Hood filed a “Motion for Ineffective Assistance of Counsel,” in
which he contended that his appellate counsel rendered ineffective assistance in a
prior appeal by failing to challenge the trial court’s denial of his request to withdraw
his guilty plea to statutory rape. The trial court denied the motion, and this appeal
followed. We lack jurisdiction.
      Regardless of its nomenclature, Hood’s June 2020 motion essentially seeks to
vacate his judgment of conviction. However, “a petition to vacate or modify a
judgment of conviction is not an appropriate remedy in a criminal case.”1 Harper v.
State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). Any appeal from an order
denying or dismissing such a petition or motion must be dismissed. See Roberts v.
State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper, 286 Ga. at 218 (2).


      1
        A petition for a writ of habeas corpus is the proper vehicle for raising an issue
that could not have been raised in a prior appeal, such as a claim of ineffective
assistance of appellate counsel. Milliken v. Stewart, 276 Ga. 712, 713 (583 SE2d 30)
(2003); Baptiste v. State, 262 Ga. App. 71, 71 (585 SE2d 92) (2003).
Consequently, this appeal is hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    12/15/2020
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.